DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,937,330. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-28 broadens the scope of claims 1-18 of ‘330 patent, that are obvious variation. For instance, claims 1, 7-10, 14, 15, 21-24, and 28 correspond to claims 1 and 10 of ‘330 patent; claims 2 and 16 correspond to claim 2 of ‘330 patent; claims 3 and 17 correspond to claim 3 of ‘330 patent; claims 4 and 18 correspond to claim 4 of ‘330 patent; claims 5 and 19 correspond to claim 5 of ‘330 patent; claims 6 and 20 correspond to claim 6 of ‘330 patent; claims 11 and 25 correspond to claim 13 of ‘330 patent; claims 12 and 26 correspond to claim 15 of ‘330 patent; and claims 13 and 27 correspond to claim 16 of ‘330 patent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: curriculum generation unit and knowledge providing unit in claims 1-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.1
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


NOTE: claims 14 and 28 are considered patent eligible subject matter.
Claim(s) 1-13 and 15-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 and 15 recite(s) generating a curriculum for a user based on a matrix of knowledge units stored in a database, wherein the matrix of knowledge units includes nodes each corresponding to each of the knowledge units and links each connecting two of the nodes, and each of the nodes represents the user's achievement for the corresponding knowledge unit, wherein the curriculum includes at least one problem composed based on the at least one knowledge unit of the knowledge units; providing the user with the at least one problem and providing the user with contents on the knowledge unit associated with the user's response to the at least one problem, wherein the at least one problem is composed by a first knowledge chain comprised of the at least one knowledge unit and at least one other knowledge unit; and determining the user's achievement for the at least one knowledge unit based on a feedback that the user provided in response to at least one other problem composed by the first knowledge chain, and reflecting information on the determined achievement to the database, wherein the at least one knowledge unit is organized with at least one yet other knowledge unit such that a link between the nodes corresponding to the at least one knowledge unit and the at least one yet other knowledge unit in the matrix of knowledge units represents an association between the at least one knowledge unit and the at least one yet other knowledge unit, and the association is identified when the at least one knowledge unit and the at least one yet other knowledge unit constitute a second knowledge chain.
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “… unit configured to …” [claim 1] or “executed by a computer system [claim 15],” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the recited steps in the context of this claim encompass the user manually performing the steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to providing mathematics educational service using knowledge units which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “unit”, “a computer system”, “non-transitory computer-readable storage medium”, “database”, and “interface”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “unit”, and “executed by a computer system” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The examiner takes OFFICIAL NOTICE that “non-transitory computer-readable storage medium”, “database”, and “interface” are performing generic computer functions routinely used in computer applications and well-known. The “non-transitory computer-readable storage medium”, “database”, and “interface” and displaying data are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized invention. Id. Furthermore, receiving input via a generic interface without more is merely extra-solution activity and does not meaningfully limit the claim. The processed data is delivered in some manner and doing so with generic computer input function is not an inventive concept that meaningfully limits the abstract idea. Furthermore, the Applicant’s specification provides that the elements are well-known as well. In particular, Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim is not patent eligible.
Claim(s) 2-13 and 16-27 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim does not recite the additional limitations. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 15-20, and 22-24  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (U.S. Patent Application Publication 2006/0099563), hereinafter Liu.
Interpretation:
The term “knowledge unit” is defined as “knowledge modules required to solve problems.” Spec. 7. See also the application 14/588,067, board decision mailed 8/28/2019, p. 21.
The term “knowledge chain” is defined as being constituted of “at lest one of such knowledge units.” Spec. 7. See also the application 14/588,067, the board decision mailed 8/28/2019, p. 21.

Regarding claims 1 and 15, Liu discloses a system and a non-transitory computer readable medium for providing education service based on knowledge units (Abstract), the system comprising: 
a database configured to store a matrix of knowledge units (FIG 3), wherein the matrix of knowledge units includes nodes each corresponding to each of the knowledge units and links each connecting two of the nodes, and each of the nodes represents a user's achievement for the corresponding knowledge unit (¶0027:1-2: “Each problem template will generally be associated with a multi-step problem solving process.”; see also application 14/588,067, the board decision mailed 8/28/2019, p. 192); 
a curriculum generation unit (130 in FIG 1; 210 in FIG 2) configured to generate a curriculum for the user based on the matrix of knowledge units stored in the database (¶0025:6-8; ¶0026:1-4; ¶0027:2-9; one knowledge unit corresponds to skill/concept), wherein the curriculum includes at least one problem composed based on at least one knowledge unit of the knowledge units (¶0034:3-6;); 
a knowledge providing unit (162 in FIG 1; 214 in FIG 2;) configured to provide the user with the at least one problem and to provide the user with contents on the knowledge unit associated with the user's response to the at least one problem, wherein the at least one problem is composed by a first knowledge chain comprised of the at least one knowledge unit and at least one other knowledge unit (¶0027:1-2; “diagnosis code” in ¶0027; see also FIG 3 showing data stored in tables, suggesting that the data have identifiers for record);
a user knowledge analysis unit configured to determine the user's achievement for the at least one knowledge unit based on a feedback that the user provided in response to at least one other problem composed by the first knowledge chain, and to reflect information on the determined achievement to the database (¶0029:18-22; ¶0030:5-9; ¶0031:1-2; ¶0032;), and 
wherein the at least one knowledge unit is organized with at least one yet other knowledge unit such that a link between the nodes corresponding to the at least one knowledge unit and the at least one yet other knowledge unit in the matrix of knowledge units represents an association between the at least one knowledge unit and the at least one yet other knowledge unit (¶0027:1-9; ¶0037:1-4;), and the association is identified when the at least one knowledge unit and the at least one yet other knowledge unit constitute a second knowledge chain (¶0045 discloses the combination of different steps based on the performance, suggesting that the identification of the combination, ex. association, is performed; see also ¶0029:18-22 providing another example;).

Regarding claims 2 and 16, Liu further discloses that the feedback is an answer to the at least one other problem (¶0031:5-6).

Regarding claims 3 and 17, Liu further discloses that the feedback is one of answers to individual solution steps for the at least one other problem (¶0031:5-6).

Regarding claims 4 and 18, Liu further discloses that the user's achievement for the at least one knowledge unit is determined further based on an amount of time that the user spent for the feedback (¶0032).

Regarding claims 5 and 19, Liu further discloses that the curriculum includes a plurality of problems, and each of the plurality of problems is composed based on the at least one knowledge unit (186 in FIG 1; ¶0031:7; ¶0034:1-8).

Regarding claims 6 and 20, Liu further discloses that the curriculum generation unit generates the curriculum further based on grade information, learning course information, or learning unit information of the at least one knowledge unit (¶0025; ¶0037:1-14;), and wherein the curriculum generation unit generates the curriculum further based on a difficulty level of each of the at least one problem and the number of knowledge units constituting each of the at least one problem (¶0032:7-10; ¶0045:20-21).

Regarding claims 8 and 22, Liu further discloses that the knowledge providing unit is configured to provide the user with the at least one problem via a user interface, and to provide the user with the contents on the knowledge unit associated with the user's response to the at least one problem via the user interface (¶0029:3-5; Applicant’s Spec. 10 and FIG 4 describes that the content refers to the feedback, ex. correct/incorrect, in response to the user’s response; ¶0029:17-18 of Liu discloses providing feedback ex. asking the student to try again, in response to the user’s incorrect response; see also ¶0043:7-10), wherein the at least one problem is composed by the first knowledge chain comprised of the at least one knowledge unit and at least one other knowledge unit (¶0027:1-2;).

Regarding claims 9 and 23, Liu further discloses that the first knowledge chain includes identification information of the at least one knowledge unit and the at least one other knowledge unit (“diagnosis code” in ¶0027; see also FIG 3 showing data stored in tables, suggesting that the data have identifiers for record).

Regarding claims 10 and 24, Liu further discloses that the at least one problem is assigned the identification information of the at least one knowledge unit and the at least one other knowledge unit in the form of metadata ("Mapping tables 220" in FIG 2; ¶0037; see also “diagnosis code” in ¶0027; see also FIG 3 showing data stored in tables, suggesting that the data have identifiers for record).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claims 13 and 27, Liu does not explicitly disclose that the amount of time is a time amount between when the at least one other problem or an individual solution step for the at least one other problem is displayed to the user and when the user enters an answer to the at least one other problem or the individual solution step for the at least one other problem.
The examiner takes OFFICIAL NOTICE that measuring time from presenting a problem to receiving an answer for testing or evaluation, was old and well known in the art at the time of applicant's invention, as it provides means to calculate how much time a student spent on solving a problem and, therefore, enable to induce a mastery of the student’s problem solving skill.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2006/0099563), hereinafter Liu, in view of Weems et al (U.S. Patent Application Publication 2013/0266916), hereinafter Weems.
Regarding claims 7 and 21, Liu does not explicitly disclose that the knowledge units include at least one of an interpretative knowledge unit, a formulaic knowledge unit, and a computational knowledge unit.
Weems discloses systems and methods using mathematical reasoning blocks (Abstract) comprising that the at least one knowledge unit (reasoning block) includes at least one of an interpretative knowledge unit, a formulaic knowledge unit, and a computational knowledge unit (¶0038 and ¶0107:1-4)
It would have been obvious to one with ordinary skill in the art at the time of the effective filing date of the invention to modify the multi-step mathematic education in Liu by adopting the reasoning block as taught in Weems in order to find a balance between structure and meaning of mathematics (¶0014 of Weems).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ferriol et al (U.S. Patent Application Publication 2003/0129574), hereinafter Ferriol.
Regarding claims 11 and 25, Liu does not explicitly disclose that the user knowledge analysis unit is configured to adjust the user's achievement for the at least one knowledge unit based on a time period elapsed from a time of determination of the achievement for the at least one knowledge unit.
Ferriol discloses system, apparatus and method for maximizing effectiveness and efficiency of learning, retaining and retrieving knowledge and skills (Abstract) comprising an analysis unit is configured to adjust the user's achievement for the at least one knowledge unit based on a time period elapsed from a time of determination of the achievement for the at least one knowledge unit (¶0177: “More specifically, the system 10 determines that the memory strength for a particular item has decreased to the minimum retention level by making calculated projections based on the mathematical characteristics of the decline of human memory, the type and difficulty of the item being learned, the recency, the frequency, the pattern of prior exposure, and the user's particular history of past use of the system 10.”; see also ¶0338)
It would have been obvious to one with ordinary skill in the art at the time of the effective filing date of the invention in Liu by adopting the knowledge retaining features as taught in Ferriol in order to “take into account when making the calculated projections as to when the memory strength for each particular item will fall below the minimum retention level.” (¶0177 of Ferriol).

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Berman (U.S. Patent Application Publication 2005/0221267).
Regarding claims 12 and 26, Liu does not explicitly disclose that the user knowledge analysis unit is configured to determine the user's achievement for the at least one knowledge unit further based on a number of hints that the user used for the feedback.
Berman discloses methods of selecting training courses and sessions (Abstract) comprising determining the user's achievement for the at least one knowledge unit further based on a number of hints that the user used for the feedback (¶0120 teaches differentiating achievement based on the number of hints used: “For example, as shown in FIG. 17, the completion requirements may be answering each question twice without using the hint button. Thus, if a student user utilizes a hint for a question in a Retention round, then that question will be included in a future Retention round. On the other hand, if a student user has answered a question twice without using a hint, then that question will not be included in future Retention rounds. The student user will continue taking Retention rounds until each question has been answered twice without using any hints. In other embodiments of the invention, the requirements of completing the Retention rounds may be answering each question a different number of times, such as 1, 3, 4, or 5, without using any hints. Similarly, in other embodiments of the invention, the requirements of completing the Retention rounds may be answering each question a predetermined number of times using less than a predetermined number of hints, such as 1, 2, 3, 4, or 5.”).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing date of the invention in Liu by adopting the hint features as taught in Berman in order to assure “certain concepts in the learning material must be mastered” without being hinted (¶0004 of Berman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. 8 “According to one embodiment of the invention, at least some of the curriculum generation unit 210, the knowledge providing unit 220, the user knowledge analysis unit 230, the database 240, the communication unit 250 and the control unit 260 may be program modules that communicate with the user terminal device 300. Such program modules may be included in the education service providing system 200 in the form of operating systems, application modules, or other program modules, and may be physically stored in a variety of known storage devices. Further, such program modules may be stored in a remote storage device capable of communicating with the education service providing system 200.”
        2 “Notably, Liu discloses the claimed “matrix” in its teaching of a multi-step problem using a template. See, e.g., Liu ^ 27 (“Each problem template will generally be associated with a multi-step problem solving process.”); see also Ans. 20 (finding the same). Each step of Liu’s process is associated with a corresponding knowledge unit, such as a skill or concept. See, e.g., Liu ^ 27 (“Associated with each step of a template are an instruction, a question, and one or more formulas for solution of that step.”); see also Ans. 20 (finding the same). We further agree with the Examiner’s finding that “Liu teaches the claimed matrix, i.e. association between two different knowledge units, as a data relationship between diagnosis codes associated with a specific problem.” Ans. 21 (citing Liu ^ 51). Liu discloses that “[e]ach of the diagnosis code tables 340 is linked to a corresponding entry in problem body table 310 and therefore linked to a specific problem.”). Liu ^ 51.”